Citation Nr: 1817616	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 240A	)	 DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2013; a statement of the case was issued in June 2014; and a substantive appeal was received in July 2014.   

The Veteran also filed notices of disagreement in response to June 2014 and February 2015 rating decisions.  He sought service connection for tinnitus and depression; and sought increased ratings for a rash, left ulnar neuritis, and right and left Achilles tendon strains.  The RO issued statements of the case in February 2016 and April 2016.  The Veteran failed to submit a timely substantive appeal.  Consequently, the issues are not before the Board.  

In a statement (VA Form 9) received by VA on March 26, 2015, the issues of entitlement to service connection for prostate cancer; hypertension; gout of the left toe, foot, and ankle; sinusitis; right eye glaucoma; and posttraumatic stress disorder (PTSD) were raised by the Veteran.  Effective March 24, 2015 (just two days earlier), VA amended the regulations regarding the filing of a claim.  Specifically, VA rescinded 3.157 (report of examination or hospitalization as claim for increase or to reopen), and revised 3.155 to specify procedures for filing a claim.  VA also amended 3.160(a), defining a "complete" claim.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  In light of this regulation change, the Veteran is advised that his statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  As such, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

Finally, prior to certification of this appeal to the Board in June 206, the Veteran's private attorney withdrew their representation.  See 02/19/2016 Third Party Correspondence.  The record does not reflect that the Veteran has submitted a new VA Form 21-22/a for another representative.

The issues of entitlement to service connection for a low back disability and for migraines are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right shoulder disability was not manifested during the Veteran's active duty service or for several years after service, nor is it otherwise related to service.  


CONCLUSION OF LAW

The criteria for an award of service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The AOJ provided the Veteran with a notification letter in a May 2013 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his right shoulder disability.  Consistent with the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board find that an examination is not required.  The duties to notify and to assist have been met.  The Court in McLendon indicated, that in disability compensation (service connection) claims, consistent with § 3.159(c), VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Board finds that the criteria of McLendon are not met in this case as the evidence of records fails to indicate that the Veteran's alleged right shoulder disability, first reported several years post service, had its onset in service or is otherwise related thereto.  Indeed, the act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In Waters, the Federal Circuit stated that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Id. at 1278-1279.  As such, to be explained more below, the Board finds a VA examination is not warranted under the facts of this appeal.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right shoulder
In the Veteran's August 2012 claim (VA 21-526 Veterans Application for Compensation or Pension, 8/1/13), he stated that his right shoulder disability began in service in 1997.  The Board has thoroughly examined the service treatment records; but it can find no treatment for a right shoulder disability corresponding with this lay statement.  

Post-service treatment records reflect that the Veteran sought treatment in June 2004 for pain in his chest that radiated to the right shoulder.  There was no indication that the pain in the right shoulder began during service or was due to service.  The Veteran denied having sustained a right shoulder injury; and the onset date was two days earlier.  The Veteran was assessed with pain in the right shoulder area, etiology unknown (Medical Treatment Record - Non - Government Facility, 6/24/13, pgs. 23-31).  

Treatment records from St. Luke's Hospital reflect that the Veteran sought treatment in June 2013 for right shoulder pain.  He stated that he heard a pop the day before and could not move it.  He then stated that he has had chronic pain in his right shoulder since dislocating it in 1997 (during service).  X-rays were normal without evidence of fracture, bony malalignment, or focal bone lesion.  There were no advanced arthritic changes or soft tissue abnormality.  He was assessed with a sprain, rotator cuff injury.  (Medical Treatment Record - Non - Government Facility, 06/28/2013, pg. 1).  

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence is not in equipoise regarding any of the three elements of service connection.  38 U.S.C.A. § 5107(a).  With regards to a current disability, the medical records reflect two isolated incidents of pain.  The first, in June 2004, was merely assessed as pain of unknown etiology.  The second, in June 2013, was assessed as a sprain and shoulder pain.  There is no indication that either represents a chronic disability for which service connection would be warranted.  The record does not reflect that arthritis has been diagnosed, to include upon diagnostic testing in June 2013.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013) (finding that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

With regards to the second element of service connection, the service treatment records fail to reflect any in-service injury.  In this regard, the Board finds it probative that the Veteran's separation examination yielded normal findings, to include a normal clinical evaluation of the Veteran's upper extremities (strength, range of motion).  Concurrently, the Veteran completed a Report of Medical History upon separation.  At that time, he specifically denied having a bone, joint or other deformity; and he specifically denied having a painful or "trick" shoulder.  Moreover, he stated that he was in good health.  The Board notes that he checked "yes" when asked if he ever had any broken bones.  He then wrote something not entirely legible pertaining to the right side; and he indicated that it occurred in 1994 (which would predate service) (STR - Medical, 7/3/00, pgs. 115-118).  A Report of Medical History completed upon entering service reflects that he fractured his right metacarpal at the age of 15 (STR - Medical, 7/3/00, p. 126).  As such, the Board draws a logical inference that this is the broken bone to which the Report of Medical History refers.

With regards to the third element of service connection, the Board notes that in the absence of any documented injury in the service treatment records, there is nothing to which a causal connection can be made.

In sum, the Board finds that the preponderance of the evidence weighs against a current disability, an injury in service, and a causal nexus opinion, the claim.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for a right shoulder injury must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).


ORDER

Service connection for a right shoulder disability is denied.


REMAND

Low back
The Board notes that the service treatment records fail to reflect any injury to the low back.  However, the Veteran reported pain to the posterior back area in December 2000 (about 6 months after being discharged from service) (Medical Treatment Record - Non - Government Facility, 6/24/13, p. 33).  Given that this proximity to service discharge and that it falls within the one year presumptive period for certain chronic disabilities (like arthritis), the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's alleged current back disability.  

Headaches
The Board notes that the service treatment records fail to reflect any complaints of migraines.  However, the Board notes that the service treatment records do reflect that the Veteran sustained a head injury in October 1999 (STR - Medical, 7/3/00, pgs. 40-43).  

Post-service treatment records reflect that the Veteran sought treatment for a migraine in November 2005.  He stated that he had a prior history of migraines with an onset of 20 years ago.  (Medical Treatment Record - Non - Government Facility, 6/24/13, p. 33).  This would place in the onset in 1985 (prior to service).  Additionally, the Report of Medical History form completed upon entrance to active duty service reflects that Tylenol was listed as a medication that the Veteran was taking.  This report reflects that it was for headaches "not often."  (STR - Medical, 7/3/00, pgs. 125-126).  Consequently, there is evidence that the Veteran's migraines may have predated service, though they were not noted on his entrance examination (STR - Medical, 7/3/00, p. 121).

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. §§ 1111, 1132, 1137.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's migraines, to include whether they were a pre-existing disability that were aggravated during service (either as a result of an October 1999 head injury or anthrax immunization).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examinations for the purpose of determining the nature and etiology of the Veteran's low back disability an migraines.  The examiners are asked to review the claims file to become familiar with the pertinent medical history.  Following a review of the relevant evidence (to include the claims file, service treatment records, post-service treatment records); obtain a history from the Veteran, perform a clinical evaluation (to include any tests that are deemed necessary), then examiner is to provide an opinion as to:


Low back:
 whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability began during or is causally related to service, to include with consideration of the back pain that the Veteran reported in December 2000 (about 6 month post-discharge).  

Headaches:
(a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraine headaches began during or are causally related to service, to include as due to an October 1999 head injury and/or due to anthrax vaccinations.  

(b) the examiner should render an additional opinion addressing: (i) whether any diagnosed migraines clearly and unmistakably (i.e., undebatable) pre-existed the Veteran's entrance into service (in June 1996) - reference any appropriate evidence used in making this determination; if so, (ii) whether any such headache disorder was not aggravated during service - this may include affirmative evidence that any increase in disability was due to the natural progression of the condition.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  After completion of the above, readjudicate the two issues and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


